IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00211-CR

MELVIN LEE SANDERS, III,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F47748


                                      ORDER


      Appellant’s brief was filed on March 11, 2015. The Court notes that appellant’s

brief, contains sensitive data, i.e. the name of the child who was the victim and a minor

at the time the offense was committed, in violation of Rule 9.10(a)(3), (b) of the Texas

Rules of Appellate Procedure.
        Accordingly, the Court strikes appellant’s brief. Appellant must submit a new

brief without the victim’s name in accordance with Rule 9.10(c) of the Texas Rules of

Appellate Procedure within 14 days from the date of this order.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appellant’s brief stricken
Order issued and filed March 19, 2015




Sanders v. State                                                               Page 2